DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Specification
The substitute specification paragraph filed 10 MARCH 2022 is acknowledged and has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kola, US 2007/0169162 in view of Thompson et al., US 2014/0029654.

Regarding claim 1, Kola discloses a method for detecting noise in a network comprising: determining an initial location within the network of the noise (detection of an initial general area of a fault/noise; page 7, paragraphs 74 and 76);
determining one or more mitigation switches within the network capable of influencing signaling at the initial location, the one or more mitigation switches being determined from a plurality of switches deployed within the network (can send commands to specific switches, i.e. plurality, in the area of the fault/noise; page 7, paragraphs 74-76); and 
determining a final location within the network of the noise at least partially from (a) processing of measurements made while iteratively controlling the one or more mitigation switches (can determine a specific/final location by measuring noise and controlling switches; page 5, paragraphs 55 and 58, and page 7, paragraphs 74-76).
Kola does not explicitly disclose a location based on a noise signature of previously detected noise in the network.
In a related art, Thompson does disclose a location based on (a) processing, and (b) a noise signature of previously detected noise in the network (characteristics and noise signatures can be used to determine sources of noise, wherein the noise signature can be compared to known/expected, i.e. previous, signatures in order to identify the likely source of the noise; page 2, paragraph 20 and pages 2-3, paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Kola and Thompson by allowing noise signatures to also be used to locate sources of noise, in order to provide an improved system and method for characterizing a noise impairment impacting communications over data links of a network (Thompson; see abstract).

	Regarding claim 2, Kola in view of Thompson discloses determining the initial location to correspond with a termination device, the termination device measuring the noise at a confluence of two or more branches within the network (Kola; with CMTS; page 3, paragraph 33, and other cable modems; page 1, paragraph 14, and can send commands to specific switches in the area of the fault/noise; page 7, paragraphs 74-76, and wherein with locations at branches in the network; page 3, paragraph 34, and page 7, paragraphs 75-77).

Regarding claim 3, Kola in view of Thompson discloses determining the final location to be downstream of a termination device proximate to a closest switch of the one or more mitigation switches, the closest switch being the mitigation switch closest to the a source associated with the noise (Kola; proceeding towards network head until source is found, i.e. closest; page 7, paragraphs 74-76).

Regarding claim 4, Kola in view of Thompson discloses determining the source from the processing of measurements made while iteratively controlling the one or more mitigation switches (Kola; can determine a specific/final location by measuring noise and controlling switches; page 5, paragraphs 55 and 58, and page 7, paragraphs 74-76).

Regarding claim 6, Kola in view of Thompson discloses determining the final  location without disrupting services being accessed by clients connected to the two or more branches (Kola; allowing services to continue; page 4, paragraphs 39-40, and without disrupting the rest of the network; page 6, paragraph 70, and causing least disruption; page 7, paragraph 77, and again with locations at branches in the network; page 3, paragraph 34, and page 7, paragraphs 75-77).

Regarding claim 8, Kola in view of Thompson discloses at least a first portion of the one or more mitigation switches are included as part of one or more amplifiers deployed within the network (Kola; measuring noise and controlling switches; page 5, paragraphs 55 and 58, and page 7, paragraphs 74-76, and with use of switches and amplifiers; page 7, paragraph 78).

Regarding claim 9, Kola in view of Thompson discloses iteratively controlling the one or more mitigation switches using wireless signaling (Kola; control commands to the switches can be sent via a wireless network; page 1, paragraph 7, and page 2, paragraph 19).

Regarding claim 10, Kola in view of Thompson discloses iteratively controlling the one or more mitigation switches using signaling transmitted thereto over the network (Kola; control commands to the switches can be sent via the cable network; page 1, paragraph 7, and page 2, paragraph 19).

Claim 21, which discloses a method is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 3, and 4.  The Following additional limitations are also disclosed: 
causing one or more switches to switch between respective on and off positions (Kola; controlling switches between on and off; page 5, paragraphs 55 and 58, and page 7, paragraphs 74-76).

Claim 22, which discloses a method is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 9 and 10.  The following additional limitations are also disclosed: 
messaging transmitted from a cable modem, the cable modem being connected to the network (Kola; with cable modem, taps, and amplifiers in network; page 2, paragraph 18, and page 7, paragraphs 74-76 and 78, and page 3, paragraph 33, and page 1, paragraph 14).

Claim 24, which discloses a method is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claim 25, which discloses a method is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  The following additional limitations are also disclosed: 
through a plurality of taps, the switches being connected to the taps (Kola; with switches and connected taps; page 2, paragraph 18).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kola, US 2007/0169162 in view of Thompson et al., US 2014/0029654 and further in view of Riggsby, US 2012/0044361.

Regarding claim 7, Kola in view of Thompson discloses all the claimed limitations of claim 1, as well as iteratively controlling the one or more mitigation switches comprises selectively causing a first mitigation switch of the one or more mitigation switches to switch to an off position using a signal/duration (Kola; controlling switches between on and off; page 5, paragraphs 55 and 58, and page 7, paragraphs 74-76, and wherein with control commands; page 1, paragraph 7, and page 2, paragraph 19, and wherein with preset period of time; page 5, paragraph 58), the signal/duration being insufficient to interrupt services for one or more clients connected to the network via the first mitigation switch (Kola; allowing services to continue; page 4, paragraphs 39-40, and without disrupting the rest of the network; page 6, paragraph 70, minimizing test durations for the switches; page 2, paragraph 24, and causing least disruption; page 7, paragraph 77).  
Kola in view of Thompson does not explicitly disclose a bounce timer, the bounce timer specifying a duration for a  switch to be in the off position before automatically returning to an on position.  
In a related art, Riggsby does disclose a bounce timer, the bounce timer specifying a duration for a  switch to be in the off position before automatically returning to an on position (switch/switches can be controlled to be at a certain position for a period of time before automatically returning to the other position; page 6, paragraph 56, and wherein with control signals; page 8, paragraph 68).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Kola, Thompson, and Riggsby by allowing switches to be automatically switched on/off in order to provide improved systems and methods for tap units in CATV networks which are used for transmitting reverse path communications through such tap units (Riggsby; page 1, paragraph 1).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kola, US 2007/0169162 in view of Thompson et al., US 2014/0029654 and further in view of Phillips et al.,  US 2009/0133095.

Regarding claim 12, Kola in view of Thompson discloses all the claimed limitations of claim 1, as well as at least one of the one or more of the mitigation switches is embedded with an amplifier (Kola; with use of switches and amplifiers; page 7, paragraph 78).  
Kola in view of Thompson does not explicitly disclose one or more of the mitigation switches within a housing associated with a device.  
In a related art, Phillips does disclose one or more of the mitigation switches within a housing associated with a device (within at least a housing; page 7, paragraphs 68-69, and Fig. 10, elements 400 and 402).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Kola, Thompson, and Phillips by allowing switches to be integrated into a housing of specific devices, in order to provide improved systems and methods for utilizing addressable taps so a cable television service provider may activate or deactivate service to a particular subscriber from a remote location (Phillips; page 1, paragraph 6).

Regarding claim 13, Kola in view of Thompson discloses all the claimed limitations of claim 1, as well as a first mitigation switch of the one or more of the mitigation switches (Kola; with use of switches; page 7, paragraph 78), and taps (Kola; page 2, paragraph 18).  
Kola in view of Thompson does not explicitly disclose a switch is attached to an exterior of a tap housing.  
In a related art, Phillips does disclose a switch is attached to an exterior of a tap housing (can be field removable, i.e. external to an internal components of the housing; page 5, paragraph 50, and page 7, paragraph 69, and with an addressable tap unit having switches; pages 6-7, paragraph 61, and page 8-9, paragraphs 78-79).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Kola, Thompson, and Phillips by allowing switches to be attachable to a tap housing, in order to provide improved systems and methods for utilizing addressable taps so a cable television service provider may activate or deactivate service to a particular subscriber from a remote location (Phillips; page 1, paragraph 6).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kola, US 2007/0169162 in view of Thompson et al., US 2014/0029654 and Phillips et al.,  US 2009/0133095 and further in view of Kim, US 2018/0098130.

Regarding claim 14, Kola in view of Thompson and Phillips discloses all the claimed limitations of claim 13, as well as the first mitigation switch can be attached to an exterior of a tap housing (Kola; with use of switches; page 7, paragraph 78, and taps; page 2, paragraph 18, and Phillips; can be field removable, i.e. external to an internal components of the housing; page 5, paragraph 50, and page 7, paragraph 69, and with an addressable tap unit having switches; pages 6-7, paragraph 61, and page 8-9, paragraphs 78-79).
Kola in view of Thompson and Phillips does not explicitly disclose a coaxial connector extending from an exterior of a housing.
In a related art, Kim does disclose a coaxial connector extending from an exterior of a housing (switching device can be connected into cable configuration with male and female coax connections; Fig. 2, elements 212, 214, and 216, and page 1, paragraph 14, and page 3, paragraphs 49 and 51).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Kola, Thompson, Phillips, and Kim by allowing use of coaxial connectors extending from housings, in order to provide an  improved system and method for easily connecting additional equipment into an existing network.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kola, US 2007/0169162 in view of Thompson et al., US 2014/0029654 and further in view of Cruickshank et al., US 8,161,516.

Regarding claim 23, Kola in view of Thompson discloses all the claimed limitations of claim 21, as well as a test signal from a termination device when at least a first switch of the one or more switches is in its off position (Kola; measuring noise and controlling switches between on and off; page 5, paragraphs 55 and 58, and page 7, paragraphs 74-76).  
Kola in view of Thompson does not explicitly disclose determining a theft of service in response to a device connected to the network receiving a test signal.  
In a related art, Cruickshank does disclose determining a theft of service in response to a device connected to the network receiving a test signal (fraud notification based on results of a test signal; col. 2, line 6 - col. 3, line 8).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Kola, Thompson, and Cruickshank by allowing detection of theft of services, in order to provide an improved system and method for effectively detecting unauthorized movement of a customer-premises equipment (CPE) device, so that the cable operators increase revenue lost via such service theft (Cruickshank; see abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al.,  US 2009/0133095 in view of Thompson et al., US 2014/0029654.

Regarding claim 15, Phillips discloses a method for detecting a source of noise in a network comprising: measuring a benchmark noise in the network at a termination device, the termination device being positioned at a convergence in the network where signaling commonly funnels from a plurality of branches (can measure noise level occurring in the network based on a baseline level and additional measurements; page 8, paragraph 78, and Fig. 11, elements 300 and 320, and that occurring at specific taps; page 8-9, paragraphs 78-79); 
measuring a first noise at the termination device at a first instance coinciding with one or more first switches of a plurality of switches deployed within the  network being in an off position (signaling an addressable tap unit to have switches change position(s), i.e. on/off, in order to alleviate noise and determining correct switches based on measurements; pages 6-7, paragraph 61, and page 8-9, paragraphs 78-79, and wherein a plurality of switches; page 1, paragraph 7, and page 4, paragraph 47, and Fig. 2, elements 98 and 99); 
measuring a second noise at the termination device at a second instance coinciding with one or more second switches of the plurality of switches being in an off position (signaling an addressable tap unit to have switches change position(s), i.e. on/off, in order to alleviate noise and determining correct switches based on measurements; pages 6-7, paragraph 61, and page 8-9, paragraphs 78-79, and wherein a plurality of switches; page 1, paragraph 7, and page 4, paragraph 47, and Fig. 2, elements 98 and 99); and 
determining the source of the noise at least partially by (a) comparing the benchmark noise to the first and second noises (measurements analyzed in association with baselined; page 2, paragraph 11, and page 8, paragraph 78).
Phillips does not explicitly disclose a source based on comparing at least one of a first and second noises to a noise signature of previously detected noise in the network.
In a related art, Thompson does disclose a source based on (a) processing, and (b) comparing at least one of a first and second noises to a noise signature of previously detected noise in the network (characteristics and noise signatures can be used to determine sources of noise, wherein the noise signature can be compared to known/expected, i.e. previous, signatures in order to identify the likely source of the noise; page 2, paragraph 20 and pages 2-3, paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Phillips and Thompson by allowing noise signatures to also be used to locate sources of noise, in order to provide an improved system and method for characterizing a noise impairment impacting communications over data links of a network (Thompson; see abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al.,  US 2009/0133095 in view of Thompson et al., US 2014/0029654 and further in view of Kola, US 2007/0169162.

Regarding claim 16, Phillips in view of Thompson discloses all the claimed limitations of claim 15, as well as controlling at least a portion of the first and second switches (Phillips; signaling an addressable tap unit to have switches change position in order to alleviate noise and determining correct switches based on measurements; pages 6-7, paragraph 61, and page 8-9, paragraphs 78-79).  
Phillips in view of Thompson does not explicitly disclose controlling switches using wirelessly transmitted control messages.  
In a related art, Kola does disclose controlling switches using wirelessly transmitted control messages (control commands to the switches can be sent via a wireless network, which is separate from the cable network; page 1, paragraph 7, and page 2, paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Phillips, Thompson, and Kola by allowing use of control signals for network switches, in order to provide an improved system and method for a hierarchical arrangement of signal paths between a head end and client interface devices in which the head end can control switches along the signal paths and analyze the effects of the switching for trouble-shooting purposes (Kola; page 1, paragraph 5).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al.,  US 2009/0133095 in view of Thompson et al., US 2014/0029654 and Kola, US 2007/0169162 and further in view of Riggsby, US 2012/0044361 and Van den Wyngaert, US 2010/0073087 (herein Van).

Regarding claim 17, Phillips in view of Thompson and Kola discloses all the claimed limitations of claim 16, as well as specifying within a control message, for the switch in receipt thereof to be in the off/on position (Kola; control commands to the switches can be sent; page 1, paragraph 7, and page 2, paragraph 19, and wherein controlling switches between on and off; page 5, paragraphs 55 and 58, and page 7, paragraphs 74-76).  
Phillips in view of Thompson and Kola does not explicitly disclose a bounce, the bounce specifying a length of time for a switch to be in an off position before automatically returning to an on position, the length of time being no more than 200 milliseconds.
In a related art, Riggsby does disclose a bounce, the bounce specifying a length of time for a switch to be in an off position before automatically returning to an on position (switch/switches can be controlled to be at a certain position for a period of time before automatically returning to the other position; page 6, paragraph 56, and wherein with control signals; page 8, paragraph 68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Phillips, Thompson, Kola, and Riggsby by allowing switches to be automatically switched on/off in order to provide improved systems and methods for tap units in CATV networks which are used for transmitting reverse path communications through such tap units (Riggsby; page 1, paragraph 1).
Phillips in view of Thompson, Kola, and Riggsby does not explicitly disclose switching based on a length of time being no more than 200 milliseconds.
In a related art, Van does disclose switching based on a length of time being no more than 200 milliseconds (system can switch a component after typically 200ms; page 2, paragraph 25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Phillips, Thompson, Kola, Riggsby, and Van by allowing specifically set time periods for switches, in order to provide an improved system and method for minimizing disruption to users by providing a cable television network comprising a first amplifier and a plurality of successive amplifiers (Van; page 1, paragraph 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424